DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2020 has been entered.

Applicants' arguments, filed November 12, 2020, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 5, 7, 14, 17, 27 and 32 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bentley et al. (WO 2005/058367). This rejection is MAINTAINED for the reasons of record set forth herein.

    PNG
    media_image1.png
    114
    200
    media_image1.png
    Greyscale
(¶ [0104]). Except for the difference of being linked to another atom, the moiety derived from the small molecule drug is essentially the same as the small molecule drug and will have a similar pharmacologic mechanism of action (¶ [0098]). The linkage “X” is typically formed by a reaction of a 3O-(CH2-CH2-O)n-(CH2)p-C(O)H, wherein (n) is one of 1, 2, 3, 4, 5, 6, 7, 8, 9 and 10 and (p) is one of 1, 2, 3, 4, 5, 6 and 7) and preferred (n) values include 3, 5 and 7 and preferred (p) values 2, 3 and 4 (¶ [0145]) although other electrophilic groups such as iodo can also be used (¶ [0148]). Examples of nucleophilic groups that may be present in the oligomer or the small molecule include the preferred nucleophile of an amine (¶ [0147]). The reaction of the amine already present in mexiletene with an aldehyde bearing ethylene oxide oligomer results in a compound having the claimed structure (see example 2 and scheme I in particular of the instant application). 
A pegylated mexiletene conjugate is not explicitly prepared.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to prepare a PEG oligomer conjugate of mexiletine.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Bentley et al. discloses a general strategy of adding a short, water-soluble oligomer such as polyethylene oxide to small molecule drugs such as mexiletene to reduce the biological membrane crossing rate of the drugs and the conjugate has a similar pharmacologic mechanism of action. Such a conjugate would reasonably be expected to be useful for the same therapeutic uses as the parent drug but with reduction biological 

Applicants traverse this rejection on the grounds that Bentley discloses a vast number of active agents that are available for modification that are wide ranging in structure and use. No conjugates of mexiletene, lidocaine or other lidocaine derivatives are specifically taught, just conjugates of retinoic acid or naloxol. Applicants state that the required level of ordinary skill in the pertinent art has not been resolved. As objective evidence of non-obviousness, it is believed that the presently claimed compounds retain at least some degree of lidocaine activity while also exhibiting a decrease in metabolism. The mPEG-mexiletene conjugates with 5 or 8 PEG monomers exhibited an increase in the % reduction in writhing compared to unmodified lidocaine. The present application provides objective evidence of the benefits of claimed 
These arguments are unpersuasive. It is the essence of the Supreme Court's holding in KSR that the "combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416. The mere number of compounds discloses by a reference is not necessarily indicative of the obviousness or non-obviousness of the instant claims. Bentley et al is drawn to the modification of known drugs by addition of water-soluble oligomer to reduce the biological membrane crossing rate (e.g., abstract) and is not drawn to the preparation of therapeutic moieties of novel structure that possess the same activity of known compounds. The fact that it would have been equally obvious to prepare the conjugated of Bentley with other therapeutic agents that have different therapeutic uses does not make the selection of mexiletene as the parent drug less obvious. The therapeutic indications for retinoic acid, for example, are different from those of lidocaine or mexiletine and therefore the therapeutic indications for each of their conjugates would not be 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about 

/Nissa M Westerberg/Primary Examiner, Art Unit 1618